United States Court of Appeals
                      For the First Circuit


No. 03-1027

                         DEBORAH J. BARNES,

                           Plaintiff, Appellant,

                                    v.

                      FLEET NATIONAL BANK, N.A.;
                 FLEETBOSTON FINANCIAL CORPORATION,

                          Defendants, Appellees.




                               Errata Sheet

The opinion of this Court issued on June 2, 2004 is corrected as
follows:

      On the cover sheet replace "Rosemarin" with "Rosmarin"